The judgment sufficiently shows the presence of the defendant during the trial and at the sentence, and a verdict finding and adjudging the defendant guilty of violating the prohibition law is responsive to the charge upon which the defendant is being tried.
The evidence is sufficient to make out a prima facie case, and hence the general charge was properly refused. Ex parte Harbin v. State, 210 Ala. 55, 97 So. 426. Coupled with the voluntary admission of defendant that he had drunk the whisky from a jug or bottle, the question was for the jury, and eliminates the question of the smallness of the quantity.
The testimony offered by the witness Lile was not connected with the bottles found in defendant's house and was therefore irrelevant.
We find no error in the record; and the judgment is affirmed.
Affirmed.